Calhoon, J.,
delivered the opinion of the court.
This record presents an action on an open account of various items, among which there appears charged the appliances for a certain closet. It is shown that this closet was sold and delivered to the appellee, and retained by him for more than a year *563before it was returned to tbe vendor; and in reference to this item the court below, as we think properly, charged the jury that “the closet returned in this case was retained too long to be returned.” Notwithstanding this direct charge, the jury returned a verdict for • the defendant, and the court below refused to grant a new trial, in which we think there is error.

Reversed and remanded.